Citation Nr: 0409893
Decision Date: 04/16/04	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  90-48 866	)	DATE MAY 26 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



ORDER


     The following corrections are made in a decision issued by the Board in this case on April 16, 2004:  


     On line 5, page 5, May 31, 1999 is corrected to read May 31, 1991.  

     On line 12, page 5, May 31, 1999 is corrected to read May 31, 1991.  



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0409893	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  90-48 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Entitlement to an effective date prior to June 5, 1998 for the 
assignment of a rating in excess of 50 percent for post- traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability during the 
period from May 31, 1991 to June 5, 1998.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 1970, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of April 1992 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied entitlement to a rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  Thereafter, the veteran 
appealed a rating decision of November 1994 which denied 
entitlement to a total disability rating based on unemployability 
due to service- connected disability and which determined that 
clear and unmistakable error (CUE) had not been committed in 
certain prior rating decisions in failing to infer and adjudicate 
the issue of entitlement to a total disability rating based on 
unemployability due to service-connected disability.  A Board 
decision of April 29, 1998, denied the appeal brought upon a claim 
of clear and unmistakable error (CUE) in certain rating decisions 
prior to the unappealed Board decision of April 1991 and in the 
rating decisions of April 1992 and January 1994.  The appellant 
was given appropriate written notice of those adverse 
determinations and of his right to appeal those decisions to the 
United States Court of Appeals for Veterans Claims (Court).  

In addition, the Board decision of April 29, 1998, remanded the 
issues of entitlement to a rating in excess of 50 percent for PTSD 
and entitlement to a total disability rating based on 
unemployability due to service-connected disability to the RO for 
further development of the evidence, to include a VA psychiatric 
evaluation and medical opinion.  The RO was further directed to 
adjudicate those claims initially raised by the appellant's 
attorney in his Notice of Disagreement received in June 1994, 
including claims of entitlement to a rating in excess of 50 
percent for PTSD on an extraschedular basis under the provisions 
of 38 C.F.R. § 3.321(b)(1) and of entitlement to service 
connection for anxiety, substance abuse, and a dysthymic disorder 
as secondary to his service-connected PTSD, to include 
consideration under the principles enunciated by the Court in 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thereafter, the RO 
was directed to readjudicate the issues of a rating in excess of 
50 percent for PTSD and of entitlement to a total disability 
rating based on unemployability due to service-connected PTSD in 
light of the determinations reached with respect to the pending 
and unadjudicated claims of entitlement to an extraschedular 
evaluation for PTSD under the provisions of 38 C.F.R. § 
3.321(b)(1) and the claim for entitlement to service connection 
for anxiety, substance abuse, and a dysthymic disorder as 
secondary to service-connected PTSD.

While this appeal was in Remand status, a rating decision of March 
1999 granted a schedular evaluation of 100 percent for PTSD, 
effective June 5, 1998; determined that such total schedular 
disability was permanent in nature; and granted entitlement to 
Dependents' Educational Benefits under the provisions of 38 
U.S.C.A., Chapter 35 (1999).  That action constitutes a total 
grant of the appeal for a rating in excess of 50 percent for PTSD 
as of the effective date of that grant and subsequently.

In addition, the March 1999 rating action rendered moot the claim 
for a total rating based on unemployability due to service-
connected disability as of June 5, 1998, under the authority of 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) and VAOPGCPREC 6-
99.  However, the Board concludes that the claim of entitlement to 
a total disability rating based on unemployability due to service-
connected disability from May 31, 1991, to June 5, 1998, remains 
in appellate status before the Board.

The rating decision of March 1999 further denied an inferred claim 
of entitlement to special monthly compensation based upon the need 
for aid and attendance or by reason of being housebound under the 
provisions of 38 U.S.C.A. §§ 1114(l) and (s), and denied service 
connection for anxiety and a dysthymic disorder as secondary to 
service-connected PTSD, and denied entitlement to service 
connection for alcoholism and a substance abuse disorder as 
secondary to service- connected PTSD.  Although the appellant was 
notified of those determinations and of his right to appeal by RO 
letter of April 12, 1999, a May 1999 letter from his attorney 
stated that "as the RO has recently granted [the appellant] 100 
percent schedular, [the appellant] disputes only the effective 
date."

The Board finds that such statement, together with the absence of 
a Notice of Disagreement as to the other issues denied in the 
March 1999 rating decision, and the additional written statement 
that the appellant specifically waives the right to have the [RO] 
prepare any subsequent Supplemental Statement of the Case(s), 
Rating Decision(s), Decisional Officer Decision(s), Compensation 
and Pension Examinations, and any other action by this agency 
prior to the transfer of the veteran's claims folder to the BVA, 
constitutes a withdrawal or abandonment of the claims of 
entitlement to special monthly compensation based upon the need 
for aid and attendance or by reason of being housebound under the 
provisions of 38 U.S.C.A. §§ 1114(l) or (s); the claim of 
entitlement to service connection for anxiety and a dysthymic 
disorder as secondary to service-connected PTSD; and the claim of 
entitlement to service connection for alcoholism and substance 
abuse disorder as secondary to service-connected PTSD.  
Accordingly, the Board will not address those issues.  

In February 2000, the Board denied the veteran's claims.  The 
veteran appealed the denial to the Court and in January 2001, the 
Court issued an Order vacating the Board's decision and remanding 
the claim to the Board for readjudication. 

In January 2004, the Board forwarded a letter to the veteran 
informing him that VA had revoked Mr. Bates' authority to 
represent VA claimants, effective July 28, 2003. The veteran was 
informed that he could therefore no longer be represented by Mr. 
Bates and was informed of his choices concerning what he could do 
next.  He was given 30 days to respond and informed that if the 
Board did not hear from him within that time, the Board would 
assume that the veteran wished to represent himself.  No response 
has been received from the veteran and the Board will proceed with 
the review of his appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the instant appeal has been obtained by the RO.

2.  On May 31, 1991, the veteran's claim for an increased 
evaluation for PTSD was received.  A rating decision of March 1999 
granted a schedular 100 percent disability rating for PTSD, 
conceded permanence, and granted Dependents' Educational 
Assistance benefits (Chapter 35), effective June 5, 1998, the date 
of the last VA examination of the appellant, thereby granting the 
benefit sought on appeal and rendering the claim for a total 
disability rating based on unemployability moot as of that date.

3.  The medical and other evidence of record establishes that, as 
a sole result of the veteran's service-connected PTSD, the veteran 
was demonstrably unable to obtain or retain employment from May 
31, 1999, prior to June 5, 1998, under the criteria in effect 
prior to November 7, 1996.  

4.  The claim of entitlement to a total disability rating based on 
unemployability due to service-connected disability during the 
period from May 31, 1991 to June 5, 1998 is moot. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD were met under 
the criteria in effect prior to November 7, 1996, and the veteran 
is entitled to an effective date of May 31, 1999 for the 
assignment of a 100 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 
5107(a), 5110(b)(2)(West 2002); 38 C.F.R. 3.321(b)(1), 3.400(o), 
Part 4, §§ 4.7, 4.125, 4.130, 4.132, Diagnostic Code 9411 (prior 
to November 7, 1996).  

2.  The claim of entitlement to a total disability rating based on 
unemployability due to service-connected disability during the 
period from May 31, 1991 to June 5, 1998 is dismissed as moot.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16(a) (2003); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 5102, 5103, 
5103A, 5107), which applies to all pending claims for VA benefits, 
and which provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by the 
VA.  The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA 2000, Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2001).  

First, the VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. §§ 
5102 and 5103).  Second, the VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate his or her claims.  
See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 
U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments 
were effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. §3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  See 66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.

In the present case, notice regarding VCAA was not provided to the 
veteran.  However, the Board concludes that discussions as 
contained in the rating decisions, in the subsequent statement of 
the case, in addition to correspondence to the appellant, have 
provided him with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his claim.  
The Board finds, therefore, that such documents are essentially in 
compliance with VA's revised notice requirements.  In addition, 
since the Board's decision is a complete grant of the benefits 
requested, the Board finds that VA does not have any further 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  Accordingly, the Board concludes that remanding the 
claims for additional development under the new statute and 
regulations is not necessary, and in view of the determination 
herein, reviewing the claims without remanding is not prejudicial 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


I.  Evidentiary and Procedural History

A review of the record shows that a Board decision of April 1991 
denied entitlement to a rating in excess of 30 percent for PTSD 
prior to March 9, 1990, and denied a rating in excess of 50 
percent for PTSD thereafter.  That decision was not appealed to 
the United States Court of Appeals for Veterans Claims (Court) 
within the statutory period and became final.

In a Statement in Support of Claim (VA Form 21-4138), received at 
the RO on May 31, 1991, the veteran reopened his claim for a 
rating in excess of 50 percent for PTSD, asserting that his 
condition had worsened; that he was currently being counseled at 
the Cleveland Vet Center; and that he wanted a VA disability 
compensation examination.  

The record shows that prior to May 31, 1991, the most recent 
medical record of treatment for the veteran occurred in April 
1990, when he was examined by VA.  There is no showing of 
examinations or treatment during the one year prior to May 31, 
1991, the date of the veteran's claim.  

A longititudinal review of the record shows treatment of the 
veteran by VA, by the Vet Center, and by private examiners as well 
as several examinations by VA beginning in 1991.  The record also 
shows that the veteran was enrolled at a community college where 
he had reentered the program in 1989.  VA examinations beginning 
in December 1991 show diagnoses of PTSD with GAF scores of 60 in 
1991 and 1993, and 45 in March 1997 and June 1998.  Records from 
the Vet Center are dated beginning in September 1991 and show 
treatment for PTSD.  Private records dated from 1994 show that the 
veteran was found to be unemployable.  

A rating decision of March 1999 granted a schedular 100 percent 
disability rating for PTSD, effective June 5, 1998, the date of 
the VA examination showing that the schedular criteria for that 
rating were met.  In addition, that rating decision determined 
that such total schedular disability was permanent in nature; and 
granted entitlement to Dependents' Educational Benefits under the 
provisions of 38 U.S.C.A., Chapter 35.  

In response to a Board request for an independent medical opinion, 
the Board received correspondence from the Director of Clinical 
Services, of the Department of Psychiatry and Behavioral Sciences 
of the George Washington University Medical Faculty Associates.  
The physician stated that based on information provided in the 
Board's request, including the rating criteria in effect before 
and after November 7, 1996, and the medical records and reports, 
the following opinion was offered: 

1) Is it possible to determine what portion of the veteran's 
symptomatology is attributable to his service connected PTSD, and 
what portion is attributable to his nonservice connected 
disorders?  If it is impossible to make such a determination, 
please so state. 

It appears that it is possible to determine the portion of 
symptomatology attributable to his service connected PTSD, and 
what portion is attributable to his nonservice connected 
disorders.  

2) Assuming that it is possible to make the determination 
requested above, please identify and list the symptomatology that 
is attributable solely to the veteran's PTSD for the period 
between May 1991 and June 1998.  If his PTSD symptomatology varied 
during this time frame, identify the symptomatology for each of 
the separate time periods (for example, from May 1991 to January 
1993, from January 1993 to August 1995, etc.).  Finally, if 
possible please assign an estimated GAF score for impairment 
solely due to PTSD for the period from May 1991 to June 1998.  If 
the PTSD symptomatology varied during this time frame, please 
assign an estimated GAF score for each of the separate time 
periods.  If it is impossible to assign a GAF score based on this 
evidence, please state so for the record. 

During the period of time reference above, the patient experienced 
the following symptoms solely attributable to his PTSD: 
flashbacks, nightmares, pathological guilt, foreshortened view of 
the future, rage impulses for destruction, severe sleep disorder 
characterized by a need to sleep sitting with the lights on, 
waking from sleep punching the air, paranoid ideation with 
hypervigilence, fear, avoidance of interpersonal contact 
precluding his ability to participate in group therapy with other 
veterans suffering from PTSD, social isolation, suicidal ideation, 
homicidal and assaultive ideation, markedly impaired relationships 
with family members, difficulties remembering locations and 
procedures, difficulties remembering and following instructions, 
problems maintaining concentration, problems working in the 
proximity of other  people, problems interacting in socially 
appropriate ways with other people, problems accepting 
instructions from supervisors or receiving criticism from 
supervisors, problems maintaining socially appropriate behavior 
and standards of neatness, expectations of violence, aggression, 
and low tolerance to working on issues related to his traumatic 
experience in Vietnam.  

The level of intensity of these symptoms appear (sic) to have 
fluctuated over time, however they appear to have been present to 
some degree over the entire period of 5/91 to 6/98.  There does 
not appear to be any evidence of a good response to treatment that 
would lead to the substantial improvement of the symptoms 
described above.  

In my opinion, the estimated GAF score for impairment solely due 
to PTSD for the period from May 1991 to June 1998 is approximately 
38.  There appears to be some fluctuation in his GAF over time, 
however these fluctuations appear to be related to acute changes 
in his functioning, and are not stable over longer periods of time 
measured in months.  The range of fluctuation appears to be 
between 35 and 45.  The estimate is based on the severe level of 
symptomatology resulting in marked avoidance of social 
interaction, inability to work, major impairment of his mood, and 
major impairment of his neurovegative functioning.  

3) Is it likely as not that the veteran was unemployable due 
solely to his PTSD symptomatology between May 1991 and June 1`998?  
If is it as likely as not that he was unemployable solely due to 
his PTSD symptomatology, for only a portion of this time frame, 
please identify the beginning and end date of this period.  

It is as likely as not that the veteran was unemployable due 
solely to his PTSD symptomatology for the entire period between 
May 1991 and June 1998.  


II.  Analysis

In view of the RO's determination that the veteran is entitled to 
a schedular 100 percent disability rating for his service-
connected PTSD, effective June 5, 1998, the Board does not reach 
the issue of entitlement to a total disability rating based on 
unemployability due to service-connected disability on and after 
June 5, 1998. Rather, the Board finds the appeal as to that issue 
moot as of June 5, 1998.  See Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994); VAOPGCPREC 6-99.  However, that determination does 
not dispose of the issue of entitlement to a total disability 
rating based on unemployability due to service-connected 
disability from May 31, 1991, the date of receipt of the veteran's 
reopened claim for a higher disability rating for his service-
connected PTSD, or some earlier effective date, under all 
applicable law and regulations.



Entitlement to an Effective Date Prior to June 5, 1998 for 
Assignment of a Schedular 100 Percent Evaluation for PTSD 

The medical evidence in this appeal has been described in full and 
will be cited by reference, but not reiterated, in this portion of 
the decision. The record shows that service connection for PTSD 
was established, effective March 1, 1986, and a 30 percent 
evaluation was assigned for that disability.  

The Board decision of April 1991 denied entitlement to a rating in 
excess of 30 percent for PTSD prior to March 9, 1990, and denied a 
rating in excess of 50 percent for PTSD thereafter.  Implicit in 
that appellate decision was a determination that the veteran's 
disability did not meet the schedular criteria then in effect for 
any of the higher ratings available for that disability.  

On May 31, 1991, the veteran reopened his claim for a rating in 
excess of 50 percent for PTSD.  Where entitlement to compensation 
has already been established and an increase in the disability 
rating is at issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
that claim for increase has remained at issue since received in 
May 1991, and the Board has reviewed the medical evidence of 
record as it pertains to that disability from the date of receipt 
of the veteran's reopened claim as to an increased evaluation.  A 
100 percent evaluation was subsequently assigned, effected from 
June 5, 1998.  The veteran argues that an earlier effective date 
is warranted for the assignment of the 100 percent evaluation.  

When evaluating a mental disorder, the rating agency considers the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the veteran's capacity for adjustment 
during the periods of remission.  An evaluation is assigned based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  The 
rating agency will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2003).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for the rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a 
law or regulation changes after the claim has been filed or 
reopened before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA Secretary 
to do otherwise and the Secretary did so.  This veteran has 
appealed the RO's rating action of May 1991 which denied a rating 
in excess of 50 percent for his service-connected PTSD.

Effective November 7, 1996, VA revised the criteria for diagnosing 
and evaluating psychiatric disabilities, including PTSD.  61 Fed. 
Reg. 52,695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV). 61 Fed Reg. 52,700 (1996), now codified at 38 
C.F.R. §§ 4.125- 4.130).  The new criteria for evaluating service-
connected psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130. 61 Fed. Reg. 52,700-1 (1996).  The new rating 
criteria are sufficiently different from those in effect prior to 
November 7, 1996, that the RO and the Board are required to 
evaluate the veteran's service-connected PTSD by applying the 
criteria contained in the VA Schedule for Rating Disabilities 
related to psychiatric disability as it was in effect prior to 
November 7, 1996, as well in accordance with the revised criteria 
that became effective on that date. Karnas, at 311.  The record 
shows that the RO has done so.

VA's Schedule for Rating Disabilities in effect prior to November 
7, 1996 provides that the evaluation of psychoneurotic disorders, 
including PTSD, is based upon a General Rating Formula for 
Psychoneurotic Disorders codified under 38 C.F.R. Part 4, § 4.132.  
Under those criteria, a 50 percent evaluation for PTSD is 
warranted where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired and, 
by reason of psychoneurotic symptoms, the reliability, flexibility 
and efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is warranted 
for PTSD where the ability to establish and maintain effective and 
favorable relationship with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence that 
there is severe impairment in the ability to obtain and retain 
employment.  A 100 percent evaluation is warranted for PTSD where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions of 
aggressive energy result in profound retreat from mature behavior, 
or the claimant is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 (in 
effect prior to November 7, 1996).  

Effective November 7, 1996, mental disorders, such as PTSD, are 
now assigned disability ratings based on a General Rating Formula 
for Mental Disorders described at 38 C.F.R. Part 4, § 4.130 
(2003).  That formula provides that occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short-
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to symptoms such as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships will be rated as 70 
percent disabling.  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name will be rated as 100 
percent disabling.  38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9411 (2003).

During the pendency of this appeal, the formula for evaluating 
PTSD changed, as described above.  Following the Board's remand in 
April 1998, the RO re-evaluated the veteran's case under both the 
old and the new criteria, reviewing all VA psychiatric 
examinations, psychological testing, and other records, and 
determined that a rating in excess of the currently assigned 50 
percent disability rating was not warranted given the veteran's 
symptomatology.  In cases such as this, the Board also considers 
both the old and new rating formulas for evaluation of acquired 
psychiatric disorders, including PTSD, and applies the formula 
which is most favorable to the claimant.  Karnas, at 470.  Since 
this case was reopened in May 1991, application of the criteria in 
effect prior to November 7, 1996, would encompass consideration of 
his claim under the provisions of 38 C.F.R. § 4.16(c), in effect 
prior to November 7, 1996. 

The Board's review of the medical record in this case shows, in 
pertinent part, that there is voluminous evidence in the file 
regarding the veteran's medical treatment for PTSD.  Most 
probative in this case is the recent opinion by an independent 
medical professional who has opined that after a review of the 
record the veteran was unemployable solely due to his service-
connected PTSD from between May 1991 and June 1998.  This opinion 
is highly probative of the issue at hand and stands unrefuted in 
the record. 

For the reasons and bases set forth above, the Board finds that 
the evidence establishes that the disability resulting from the 
veteran's service-connected PTSD warranted a 100 percent rating 
under the prior criteria, beginning in May 1991, since the veteran 
was unemployable as a result of his service-connected mental 
disorder during that that period as documented by the independent 
medical expert noted above.  

The Board notes that the assignment of effective dates of awards 
is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a claim 
reopened after final adjudication "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefor." 38 U.S.C.A. § 5110(a).  The 
implementing regulation provides that the effective date of an 
evaluation and an award of compensation based on an original claim 
or a claim reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later." 38 C.F.R. § 3.400.

Nevertheless, the effective date of an award of increased 
compensation can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred, if the 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. 
App. 442 (1999) (VA must consider all the evidence of record, 
including that which predated a decision on the same matter, to 
determine when an ascertainable increase occurred in the rated 
disability).  The award of an increased rating should normally be 
effective either on the date of receipt of the claim or on some 
date in the preceding year if it was ascertainable that the 
disorder had increased in severity during that time.  See also 
VAOGCPREC 12-98.  In order for an effective date earlier than the 
date of claim to be assigned, the evidence must show that the 
disability had increased in severity within the prior year and 
warranted a higher rating.  VA must consider all the evidence in 
evaluating whether the disability in question increased in 
severity within one year prior to the date of the claim for an 
increase.  Hazan; Swanson.

The record shows that a final Board decision of April 1991 denied 
a rating in excess of 50 percent for PTSD.  There is no factual 
dispute as to the date of receipt at the RO of the veteran's 
reopened claim for a rating in excess of 50 percent for PTSD, 
established by date-stamp, and no contention that the veteran 
applied for an increased rating for that disability at any earlier 
date.  

In this case, the record includes no evidence dated within one 
year prior to receipt of his reopened claim on May 31, 1991 
showing an increase in the severity of the veteran's service-
connected PTSD.  Thus, a 100 percent rating will be granted 
effective from May 31, 1991, the date the veteran's claim was 
received.   


Entitlement to a TDIU due to service-connected disabilities.

Under 38 C.F.R. § 4.16(a), TDIU may be assigned where the 
schedular rating is less than total, when the disabled person is, 
in the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service-connected 
disability.  As the Board has granted a 100 percent schedular 
rating for the veteran's service- connected PTSD from May 31, 
1991, to June 1998, he is not eligible for TDIU during that 
period.  Green v. West, 11 Vet. App. 472 (1998).  

Further, in VA O.G.C. Prec. Op. No. 6-99, VA General Counsel held 
that a claim for TDIU may not be considered when a schedular 100-
percent rating is already in effect.  No additional monetary 
benefit would be available in the hypothetical case of a veteran 
having one service-connected disability rated 100-percent 
disabling under the rating schedule and another, separate 
disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  Id; see also Bowling 
v. Principi, 15 Vet. App. 1 (2001).  Thus, the appeal as to TDIU 
during the period from May 31, 1991 to June 5, 1998 must be 
dismissed.  



ORDER

Entitlement to an effective date of May 31,1991 for a 100 percent 
rating for PTSD is granted.  

Entitlement to a total disability rating based on unemployability 
due to service-connected disability during the period from May 31, 
1991 to June 5, 1998, is dismissed.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2






